Citation Nr: 9928886	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  97-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a gunshot wound to the left second toe. 



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel

INTRODUCTION

The appellant served on active duty from September 1969 to 
May 1971.  

This appeal to the Board of Veterans' Appeals' (Board) arises 
from rating decisions of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which confirmed and continued a noncompensable rating 
for residuals of a gunshot wound to the left second toe.  

A hearing was held at the RO in April 1999 before the 
undersigned Member of the Board.  A transcript of the hearing 
is of record.


REMAND

The record establishes that the veteran sustained an 
accidental gunshot wound to the left second toe in March 1971 
while he was in military service.  VA outpatient records, 
dated during the mid-1990's, reflect that the veteran 
complained of pain involving the left second toe, and x-ray 
examination confirmed a post-traumatic deformity of the left 
second toe.  In July 1996, the assessment of a VA 
rheumatology consultant was that the veteran had 
osteoarthritis of the left second digit, proximal 
interphalangeal joint.  He subsequently underwent an 
arthroplasty of the left second toe.  A report of that 
procedure is not of record.

VA x-ray examination in January 1997 showed that the 
appearance of the left second toe was consistent with post-
surgical osteoarthritis.  The radiologist indicated that 
early osteomyelitis could not be excluded, if clinically 
suspected; it was stated that consideration be given to a 
radionuclide bone scan.  A VA compensation and pension 
examination, for the purpose of the evaluating the extent of 
the veteran's left second toe disability has not been 
performed. 

VA has a duty to assist the appellant in the development of 
facts pertaining to his/her claim.  38 U.S.C.A. § 5107(a).  
The Court has held that the duty to assist the claimant in 
obtaining and developing available facts and evidence to 
support his/her claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet.App. 90 (1990).  The 
duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
appellant that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet.App. 121 
(1991).

In view of the foregoing, the case is remanded to the RO for 
the following actions:

1.  All up-to-date VA and private medical 
records relating to treatment of the 
veteran's left second toe should be 
secured for inclusion in the record.  In 
particular, the VA report of left second 
toe surgery should be obtained.

2.  Thereafter, the veteran should be 
afforded an examination by a VA 
podiatrist to determine the nature and 
extent of any residuals of the gunshot 
wound to the left second toe.  All 
indicated special studies should be 
performed and clinical findings reported 
in detail.  The examiner should describe 
any deformity, swelling, or limitation of 
motion or gait problems attributable to 
disability of the left second toe.  
Further, the examiner should specifically 
state whether the left second toe 
exhibits osteomyelitis.  The claims 
folder and a copy of this remand should 
be made available to the examiner for 
review prior to the examination.  The 
examiner must state in his/her report 
that the claims folder has been reviewed 
in connection with the examination.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and take adjudicative action.  If 
the benefit sought on appeal is not 
granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
provided an opportunity for response.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is informed, but he has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

